Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Response to Arguments
Applicant’s arguments, filed on 12/01/2020, have been fully considered and are not persuasive.  
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because of the newly discovered prior art, the arguments do not apply to any of the references being used in the current new rejection. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C, 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(2) the claimed Invention was described In a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), In which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 - 20 are rejected under35 U.S.C. 102(a) (2) as being unpatentable by Van Cleve) US PGPUB 2010/0089174 A1).
Regarding Claim 1; Van Cleve teaches an apparatus, comprising:
 An inlet manifold (figure 1 inlet manifold 102 also see paragraph 0049);
 An outlet manifold (figure 1 outlet manifold 102' also see paragraph 0049);
 first and second flow paths (figure 2 a first mass flow for the first flowtube 210a and a second flow for the second flowtube 210b also see paragraph 0096) each extending from the inlet manifold (102) to the outlet manifold (102') and coupled to the inlet (102) and outlet manifolds (102'); and 
An analyzer to determine a flow rate (figure 1 the meter electronics 20 may further determine mass flow rates and a density of the first flow and the second flow. The viscosity can therefore be determined from a first mass flow rate; also see paragraph 0054) of fluid flowing through the first (102) and second flow (102’) paths based on a parameter of the fluid flowing through the first flow path (figure 1 flow path 26, also see paragraphs 0052, 0059 and 0081).  
Regarding Claim 2; Van Cleve teaches wherein the parameter is a pressure difference of the fluid flowing through the first flow path or a mixture density of the fluid flowing through the first flow path [see paragraphs 0055, 0056 and 0058].  
Regarding Claim 3; Van Cleve teaches, wherein the first flow path includes a first Venturi section and the second flow path includes a second Venturi section (figure 2 and also see paragraphs 0059, 0070 and 0116).  
Regarding Claims 4 and 16; Van Cleve teaches, further including one or more sensors (figure 1 pick-off sensors 105 and 105' also see paragraph 0052) coupled to the first flow path (figure 1 flow conduit 103A), the one or more sensors to obtain values used by the analyzer (20) to determine the parameter [see paragraphs 0048 and 0052].  
Regarding Claims 5 and 17; Van Cleve teaches, further including a source and a detector coupled to the first flow path, the analyzer to use values obtained by the detector to determine a phase fraction of the fluid flowing through the first flow path (figure 9 also see paragraph 0128, “the first flowtube 210a includes a pair of first pickoff sensors 218a and 218'a that are positioned to detect vibration of the first flowtube 210a”).  
Regarding Claims 6 and 18; Van Cleve teaches, wherein the analyzer is to use values obtained by the detector to determine a phase fraction of the fluid flowing through the second flow path (figure 9 also see paragraph 0128, “The second flowtube 210b includes a pair of second pickoff sensors 218b and 218'b that are positioned to detect vibration of the second flowtube 210b).  
Regarding Claims 7 and 19; Van Cleve teaches, wherein the first flow path is substantially equally sized to the second flow path [paragraphs 0068, 0081].  
Regarding Claim 8; Van Cleve teaches, further including a valve to control fluid flow through the second flow path (figure 8 also see paragraphs 0125 and 017, “the controllable orifice member 290 can be moved over a substantially continuous range of valve positions”).  
Regarding Claim 10; Van Cleve teaches, wherein the apparatus is at least one of a mobile multiphase flow meter or a permanently-installed multiphase flow meter (abstract, figure 1 a flow meter 5 also see paragraphs 0046 and 0047).  
Regarding Claim 11; Van Cleve teaches, wherein the analyzer is to determine the flow rate of the fluid flowing through the first and second flow paths without directly measuring a parameter of the fluid flowing through the second path [paragraph 0096].  
Regarding Claim 12; Van Cleve teaches, wherein the first flow path is substantially parallel to the second flow path [see paragraph 0050].  
Regarding Claim 13; Van Cleve teaches an apparatus, comprising: 
An inlet manifold (figure 1 inlet manifold 102 also see paragraph 0049);
 An outlet manifold (figure 1 outlet manifold 102' also see paragraph 0049); 
first and second flow paths (figure 2 a first mass flow for the first flowtube 210a and a second flow for the second flowtube 210b also see paragraph 0096) each extending from the inlet manifold (102) to the outlet manifold (120’) and coupled to the inlet (102) and outlet manifolds (102’); and
 means for determining a characteristic of fluid flowing through the first and second flow paths (figure 9 and see paragraphs 0004, 0104 and 0128, “Upon vibration of the flowtubes 210a and 210b, the 
Regarding Claim 14; Van Cleve teaches, wherein the means for determining the characteristic of the fluid flowing through the first and second flow paths includes an analyzer to determine a parameter of the fluid flowing through the first flow path [see paragraphs 0059 and 0090].  
Regarding Claim 15; Van Cleve teaches, wherein the parameter is a pressure difference of the fluid flowing through the first flow path or a mixture density of the fluid flowing through the first flow path (figure 1 and 2 also see paragraphs 0047, 0053 and 0072).    
Regarding Claim 20; Van Cleve teaches a method, comprising:
 determining a parameter of a fluid flowing through a first flow path of a multiphase flow meter at a wellsite (figure 9 and see paragraphs 0004, 0104 and 0128, “Upon vibration of the flowtubes 210a and 210b, the pair of first pickoff sensors 218a and 218'a generate a flow characteristic measurement for the first flowtube 210a and the pair of second pickoff sensors 218b and 218'b generate a flow characteristic measurement for the second flowtube 210b”); and
 Based on the parameter, determining a flow rate through the first flow path and a second flow path without directly measuring the flow rate through the second flow path [see paragraph 0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on Mondays, Thursdays and Fridays from 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856